Appeal from an award of three dollars, for medical services, made in form to Antonio Pisani, an employee of the city, a self-insurer, but with a lien thereon to a physician. The award was made upon the finding that the employer did not provide the claimant with proper and adequate medical treatment, and that the employee sought the aid of the physician. There is no evidence to sustain this finding. Award reversed, and claim dismissed. Hill, P. J., Rhodes and McNamee, JJ., concur; Crapser and Bliss, JJ., concur also upon the additional ground of res judicata. [See, also, Fifth Ave. Bank of New York v. City of New York, 250 App. Div. 844; 251 id. 714.]